      Case 1:19-cv-08545-JPC Document 29
                                      28 Filed 03/10/21 Page 1 of 1


                                                                    Christopher H. Lowe - Partner

                                                                420 Lexington Avenue, Suite 1830
                                                                New York, New York 10170-1830
                                                                             Main: 212.392.4772
                                                                            Direct: 212.764.7171
                                                                               Fax: 212.444.1030
                                                                           chris@lipskylowe.com

                                                                            www.lipskylowe.com

                                              March 10, 2021

VIA ECF
The Honorable John P. Cronan, U.S.D.J.
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Suarez v. Young Adult Institute, Inc., 1:19-cv-8545

Dear Judge Cronan:

       This firm represents the Plaintiff. We write to inform the Court that the parties
have reached an agreement in principle to amicably resolve the above-referenced matter.
The parties, therefore, respectfully request that all matters be adjourned sine die, and that
they be given 30 days to draft and sign a definitive agreement, and file a Notice of
Dismissal with Prejudice.

       Defendant consents to this request.

       We thank the Court for its time and attention to this matter.

                                             Respectfully submitted,
                                             LIPSKY LOWE LLP

                                             s/ Christopher H. Lowe
                                             Christopher H. Lowe


cc:    Daniel Moreland, Esq. (via ECF)
       Stephen Pischl, Esq. (via ECF) It is hereby ORDERED that Plaintiff's request is GRANTED. All
                                         conferences and deadlines in this case are ADJOURNED sine die. If
                                         the parties have not voluntarily dismissed this case by April 9, 2021,
                                         they must file a letter updating the Court on the status of this case by
                                         that date.

                                         SO ORDERED.

                                         Date:   March 10, 2021
                                                 New York, New York                __________________
                                                                                   JOHN P. CRONAN
                                                                                   United States District Judge
